Exhibit 12(f) KENTUCKY UTILITIES COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Successor (a) Predecessor (b) Year Year Year 2 Months 10 Months Year Ended Ended Ended Ended Ended Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Oct. 31, Dec. 31, Earnings, as defined: Income Before Income Taxes $ 55 $ $ Adjustment to reflect earnings from equity method investments on a cash basis (c) 33 11 Mark to market impact of derivative instruments 1 55 Total fixed charges as below 73 72 73 11 71 79 Total earnings $ 66 $ $ Fixed charges, as defined: Interest charges (d) $ 70 $ 69 $ 70 $ 10 $ 69 $ 76 Estimated interest component of operating rentals 3 3 3 1 2 3 Total fixed charges $ 73 $ 72 $ 73 $ 11 $ 71 $ 79 Ratio of earnings to fixed charges (a) Post-acquisition activity covering the time period after October 31, 2010. (b) Pre-acquisition activity covering the time period prior to November 1, 2010. (c) Includes other-than-temporary impairment loss of $25 million in 2012. (d) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
